DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.


Remarks
Claim 1 is amended.
Claims 3, 5, 7-8, and 11 are cancelled.
Claims 10 and 12-20 are withdrawn from further consideration.
Claims 1-2, 4, 6, 9-10, and 12-20 are pending.


Claim Objections
Claim 4 are objected to because of the following informality:
	Claim 4 is objected to because of the informality: Claim 4 is dependent on claim 3, which is now cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites “the at least one of metallic and semiconductor element”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HONG (US 20140370358 A1) in view of LI (CN 104716352 A, English Machine Translation).
	Regarding claim 1, HONG teaches a separator for an electrochemical device (see the high heat resistance composite separator for lithium secondary battery) (see Abstract, Fig. 1), comprising:
a porous base membrane (see the porous substrate with an inorganic coating layer including a plurality of inorganic particles and a binder polymer; [Abstract] a porous substrate having a plurality of pores, an inorganic coating layer formed on one surface of the porous substrate, the inorganic coating layer including a plurality of inorganic particles and a binder polymer disposed on a portion or all of surfaces of the inorganic particles to connect and bind the inorganic particles; [0016] The porous substrate may be a polyolefin-based porous membrane), wherein the porous base membrane comprises at least one organic material chosen from vinyl polymer or copolymer, polyamide, polyimide, polyester, polysulfone, cellulose, and cellulose derivatives ([0016] The porous substrate may be a polyolefin-based porous membrane; [0017] The porous substrate may be formed from any one selected from the group consisting of polyester, polyamide, polyimide, polyethersulfone, and their copolymers), and the porous base membrane further comprises at least one inorganic material chosen from alumina, boehmite, silica, titanium oxide, cerium oxide, calcium oxide, zinc oxide, magnesium oxide, lithium nitride, calcium carbonate, barium sulfate, lithium phosphate, lithium titanium phosphate, lithium aluminum titanium phosphate, cerium titanate, calcium titanate, barium titanate, and lithium lanthanum titanate ([0019] The inorganic particles may be any one selected from the group consisting of BaTiO3, Pb(Zrx,Ti1-x)O3 (PZT, 0<x<1), Pb1-xLaxZr1-yTiyO3(PLZT, 0<x<1, 0<y<1), (1−x)Pb(Mg1/3Nb2/3)O3-xPbTiO3(PMN-PT, 0<x<1), hafnia (HfO2), SrTiO3, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, SiO2, Y2O3, Al2O3, SiC and TiO2, or mixtures thereof); and 
a coating layer (see the high heat resistance polymer coating layer) being formed on at least one side of the porous base membrane (Abstract; a high heat resistance polymer coating layer formed on the other surface of the porous substrate), wherein the coating layer comprises polybenzimidazoles ([0015] the high heat resistance polymer coating layer including a high heat resistance polymer and inorganic particles dispersed in the high heat resistance polymer; [0022] The high heat resistance polymer may be any one selected from the group consisting of polybenzimidazole; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polybenzimidazoles material for the high heat resistance polymer in the high heat resistance polymer coating layer of HONG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).) and at least one inorganic filler chosen from alumina, boehmite, silica, titanium oxide, cerium oxide, calcium oxide, zinc oxide, magnesium oxide, lithium nitride, calcium carbonate, barium sulfate, lithium phosphate, lithium titanium phosphate, lithium aluminum titanium phosphate, cerium titanate, calcium titanate, barium titanate, and lithium lanthanum titanate ([0019] The inorganic particles may be any one selected from the group consisting of BaTiO3, Pb(Zrx,Ti1-x)O3 (PZT, 0<x<1), Pb1-xLaxZr1-yTiyO3(PLZT, 0<x<1, 0<y<1), (1−x)Pb(Mg1/3Nb2/3)O3-xPbTiO3(PMN-PT, 0<x<1), hafnia (HfO2), SrTiO3, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, SiO2, Y2O3, Al2O3, SiC and TiO2, or mixtures thereof).  
	Regarding the claimed “having a weight average molecular weight ranging from 2x104 to 2x105”, HONG does not explicitly disclose the claimed feature. However, LI discloses the polybenzimidazole porous separating membrane for a battery (see Abstract), wherein the weight average molecular weight of the polybenzimidazole is about 50000 (see P6).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polybenzimidazoles material with the weight average molecular weight of about 50000 for the polybenzimidazoles in HONG as taught by LI, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).
	
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	HONG teaches the coating layer is prepared by a method comprising: preparing a coating slurry comprising polybenzimidazoles having a weight average molecular weight ranging from 2x104 to 2x105, at least one inorganic filler and at least one solvent; applying the coating slurry on at least one side of a porous base membrane to form a wet coating layer; and removing the at least one solvent from the wet coating layer, wherein the coating slurry comprises: from 2 to 5 parts by weight of the polybenzimidazoles; from 1 to 3 parts by weight of the at least one inorganic filler; and from 80 to 90 parts by weight of the at least one solvent (Regarding the recitation "the coating layer is prepared by a method comprising: preparing a coating slurry comprising polybenzimidazoles having a weight average molecular weight ranging from 2x104 to 2x105, at least one inorganic filler and at least one solvent; applying the coating slurry on at least one side of a porous base membrane to form a wet coating layer; and removing the at least one solvent from the wet coating layer, wherein the coating slurry comprises: from 2 to 5 parts by weight of the polybenzimidazoles; from 1 to 3 parts by weight of the at least one inorganic filler; and from 80 to 90 parts by weight of the at least one solvent", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	HONG teaches the coating layer on one side of the porous base membrane has a thickness ranging from 0.5 to 4 μm ([0107] Thickness of the high heat resistance polymer coating layer being coated may be in a range of 1 to 10 μm; Given the teachings above, it would have been obvious to have selected thickness within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).
	
	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Modified HONG teaches an electrochemical device comprising a positive electrode, a negative electrode, and a separator according to claim 1 interposed between the positive electrode and the negative electrode (HONG: [0004] a lithium secondary battery includes a separator interposed between the cathode and the anode; And see the high heat resistance composite separator for lithium secondary battery in the rejection of claim 1).
	

Response to Arguments
	Applicant's arguments filed on 09/22/2022 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that “the porous substrate disclosed by HONG does not contain any inorganic materials as described in the instant application. So the porous substrate disclosed by HONG cannot increase the heat-resistance by itself” and “In one aspect, HONG addressed heat shrinkage issues of a separator by modifying contents of INORGANIC PARTICLES in coating layers, rather than ORGANIC POLYMERS as disclosed in the instant application. In the other aspect, the cross-linking type PBI disclosed by LI to address heat shrinkage and air permeability of a separator rather than PBI and the inorganic filler as addressed in the instant application. Thus, the Examiner's statement that there is primafacie obviousness over HONG in view of LI is INADEQUATE” in P7-P8, is not persuasive.
	“heat-resistance”, “heat shrinkage”, “cross-linking”, and “air permeability” are not required by the instant claim.  The rejections in the previous office action are based on the claimed limitations.  Therefore, the prior art does not need to show the material properties in the rejection.  The modified claim 1 requires “a porous base membrane comprising at least one organic material and at least one inorganic material; a coating layer comprising polybenzimidazoles”.  The porous substrate with an inorganic coating layer including a plurality of inorganic particles and a binder polymer in HONG corresponds to the claimed “a porous base membrane comprising at least one organic material and at least one inorganic material” and the high heat resistance polymer coating layer employing polybenzimidazoles in modified HONG in view of LI corresponds to the claimed “a coating layer comprising polybenzimidazoles” (see the full rejection of the modified claim 1).  HONG and LI are combinable because they are concerned with the same field of endeavor, namely polybenzimidazoles material for battery application.  The application of the polybenzimidazoles material with the weight average molecular weight of about 50000 in HONG as taught by LI would have been obvious, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144) (Examiner notes that NON-claimed material properties are not be considered and suggests that a further amendment inserting the structural and/or compositional difference(s) between the current invention and the prior art would be helpful to distinguish the invention over the prior art). 
	

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726